Citation Nr: 0834160	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  05-07 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES


1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for a heart disability, 
including coronary artery disease.

4. Entitlement to service connection for sleep apnea.

5. Entitlement to service connection for peripheral 
neuropathy, to include ulnar mononeuropathy.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.  In an August 
2003 rating decision, the RO denied service connection for 
hypertension, coronary artery disease, and sleep apnea.  In a 
May 2004 rating decision, the RO denied service connection 
for PTSD and peripheral neuropathy.  These issues were 
remanded for further development in February 2007, and now 
return again before the Board.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The evidence does not show that the veteran was diagnosed 
with hypertension until many years after his separation from 
service; no medical evidence has been presented linking the 
veteran's current diagnosis of hypertension to service.

2.  The evidence does not show that the veteran was diagnosed 
with heart disease until many years after his separation from 
service; no medical evidence has been presented linking the 
veteran's current diagnosis of heart disease to service.

3.  The evidence does not show that the veteran was diagnosed 
with sleep apnea until many years after his separation from 
service; no medical evidence has been presented linking the 
veteran's current diagnosis of sleep apnea to service.

4.  The evidence does not show that the veteran was diagnosed 
with peripheral neuropathy until many years after his 
separation from service; no medical evidence has been 
presented linking the veteran's current diagnosis of ulnar 
mononeuropathy to service or to any service connected 
disability.


CONCLUSION OF LAW

1.  Hypertension was not incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2007).

2.  Heart disease was not incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2007).

3.  Sleep apnea was not incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2007).

4.  Ulnar mononeuropathy was not incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310, 3.385 (2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).

Here, the duty to notify was satisfied by way of letters sent 
to the veteran in August 2002, March 2003, October 2003, May 
2004, November 2004, March 2007, and May 2007.  These letters 
informed the veteran of what evidence was needed to establish 
the benefits sought, of what VA would do or had done, and of 
what evidence the veteran should provide.  Therefore, the 
Board finds that any notice errors did not affect the 
essential fairness of this adjudication, and that it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.

Finally, as the Board concludes herein that the preponderance 
of the evidence is against the veteran's claims for service 
connection adjudicated herein, any questions as to the 
appropriate effective date and disability evaluation to be 
assigned are rendered moot.  Moreover, the veteran was sent a 
letter noting the law as it pertains to effective dates in 
March 2007.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records and providing the veteran with VA 
examinations.  Consequently, the duty to notify and assist 
has been satisfied, as to those claims now being finally 
decided on appeal.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  

Cardiovascular-renal disease, to include hypertension, may be 
presumed to have been incurred during active military service 
if manifest to a degree of 10 percent or more within the 
first year following active service.  38 U.S.C.A. §§ 1101, 
1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 
(2007)

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  Secondary service connection 
may be established for a disorder which is aggravated by a 
service-connected disability.  38 C.F.R. §  3.310 (2007); 
Allen v. Brown, 7 Vet. App. 439 (1995).

Lay statements describing the symptoms of a disability and 
inservice events are considered to be competent evidence.  
However, as a layperson the veteran is not competent to give 
a medical opinion on actual diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

For veterans who served in Vietnam between January 9, 1962, 
and May 7, 1975, the provisions of 38 U.S.C.A. § 1116 and 38 
C.F.R. §§ 3.307(a)(6) and 3.309(e) establish a presumption of 
service connection for certain listed diseases that become 
manifest to a compensable degree during a claimant's lifetime 
or within the time limits established in law for specific 
diseases.  Service connection on a presumptive Agent Orange 
basis is available for acute and subacute peripheral 
neuropathy under current law.  The law provides that acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e). 

Under 38 C.F.R. § 3.303(c) (2007), congenital or 
developmental disorders are not diseases or injuries for the 
purpose of VA disability compensation.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection for hypertension is not warranted.  
In this regard, the Board finds that the preponderance of the 
evidence of record indicates that the veteran's hypertension 
did not start until many years after service, and no medical 
evidence has been presented linking the veteran's 
hypertension to service.  Initially, the Board points out 
that the veteran's service medical records show no complaints 
of, or treatment for, hypertension.  The veteran's May 1970 
report of separation examination noted a blood pressure 
reading of 120/70, which is a normal finding.  A VA 
examination in October 1970 is somewhat unclear but appears 
to show a finding of 106/70, also a normal finding.  While 
the veteran underwent a cardiac catheterization in October 
1984, records related to that surgery specifically note that 
the veteran had no history of hypertension at that time.

The first evidence of record showing a diagnosis of 
hypertension is a March 2000 outpatient treatment record 
which notes a history of hypertension, adequately controlled.  
A VA examination report of September 2005 noted that the 
veteran had hypertension, but that it was controlled with 
medications.  The veteran reported during that examination 
that he had been diagnosed with hypertension as early as 
1984, however, as noted above, records from 1984 have no 
finding of hypertension.  

Thus, the evidence shows that the veteran did not develop 
hypertension until approximately 30 years after his 
separation from service.   See Maxon v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint can be considered in service connection 
claims).  Further, no medical evidence has been presented 
linking the veteran's hypertension to service in any way, to 
include as secondary to any service connected disability.  As 
such, the Board finds that the preponderance of the evidence 
of record is against a grant of service connection for 
hypertension.

Taking into account all relevant evidence, the Board finds 
that service connection for heart disease, to include 
coronary artery disease, is not warranted.  In this regard, 
the Board finds that the preponderance of the evidence of 
record indicates that the veteran's coronary artery disease 
did not start until many years after service, and no medical 
evidence has been presented linking the veteran's heart 
disease to service.  Initially, the Board notes that the 
veteran's service medical records contain no findings of, or 
treatment for, any heart condition.  The veteran was seen 
once for chest pain in service, which appears to be in 
conjunction with a viral infection.  However, the remainder 
of the veteran's service medical records, to include his May 
1970 report of separation examination, show no diagnosis of, 
or complaints of, any heart condition.

The evidence does not show that the veteran was diagnosed 
with any heart condition until 1984, 14 years after the 
veteran's separation from service, when the veteran underwent 
a right and left heart catheterization with coronary 
angiography.  The veteran underwent that procedure due to a 
finding of a left anterior descending coronary artery to 
pulmonary artery (main) fistula with left to right shunt.  
Upon angiography, most findings were normal, with normal 
hemodynamics, normal left ventricle, slight global 
hypokineses, angiographic ejection fraction of 56 percent, 
and normal coronary arteries with left anterior descending to 
main pulmonary artery fistula, with no evidence of left to 
right shunt and normal flow reserves.  At that time it was 
noted that, as the veteran demonstrated no evidence of 
shunting or evidence of hemodynamic compromise secondary to 
his fistula, no surgical intervention was planned and it was 
felt that the etiology of his chest pain was most likely 
noncardiac in origin, possibly stress related.

The first confirmed diagnosis of coronary artery disease is 
from an April 1999 report of catheterization, which indicated 
that the veteran had single vessel coronary artery disease.  
Since that time the veteran has had consistent complaints of 
chest pain, which have primarily been found to be related to 
noncardiac conditions, such as stress and anxiety.

The Board also points out a May 2002 report of private 
cardiology consultation which indicated that the veteran's 
coronary fistula was congenital, and if so, the Board points 
out that service connection cannot be granted for a 
congenital defect.

A September 2005 report of VA examination indicated that the 
veteran's coronary artery disease had started in 1999, and 
that he had two silent myocardial infarctions since that 
time.  The veteran was diagnosed with coronary artery 
disease, stable.

Thus with no evidence having been presented to show that the 
veteran had any heart disease, including coronary artery 
disease, some years after the veteran's separation from 
service, and with no medical evidence having been presented 
linking the veteran's current heart disease to service, and 
with the only medical etiological evidence of record 
indicating that the veteran's heart disease was congenital, 
the Board finds that the preponderance of the evidence of 
record is against a grant of service connection for heart 
disease.

Again taking into account all relevant evidence, the Board 
finds that service connection for sleep apnea is not 
warranted.  In this regard, the Board finds that the 
preponderance of the evidence of record indicates that the 
veteran's sleep apnea did not start until many years after 
service, and no medical evidence has been presented linking 
the veteran's heart disease to service.  Initially, the Board 
notes that the veteran's service medical records contain no 
findings of, or treatment for, any sleep disorder.  The first 
indication of any problems with sleep apnea is from a 
December 2001 pulmonary consultation for dyspnea.  The 
veteran did not complain of sleep problems at that time, 
however, it was noted that he was a "champion" snorer, and 
he was referred for a sleep study.  The result of a January 
2002 sleep study noted that the veteran did have a diagnosis 
of obstructive sleep apnea, which was later found to be 
position dependent.  Thus, the veteran was not diagnosed with 
sleep apnea until over 30 years after his separation from 
service.  Further, no medical evidence has been presented 
linking this disability to service.  With no evidence of the 
veteran having sleep apnea until over 30 years after his 
separation from service, and with no medical evidence having 
been presented which links the veteran's current sleep apnea 
to service, the Board finds that the preponderance of the 
evidence of record is against a grant of service connection 
for sleep apnea.

Finally, taking into account all relevant evidence, the Board 
finds that service connection for peripheral neuropathy, to 
include ulnar mononeuropathy, is not warranted.  In this 
regard, the Board notes that the medical evidence does not 
show that the veteran has acute or subacute peripheral 
neuropathy, nor is the veteran's ulnar mononeuropathy related 
to service.

Initially, the Board notes that the veteran's service medical 
records show no complaints of, or treatment for, peripheral 
neuropathy.  

A November 2003 report of VA examination noted the veteran's 
complaints of bilateral upper extremity hand and arm numbness 
intermittently when the veteran was exercising.  
Electromylogram testing showed a mild left ulnar 
mononeuropathy at the elbow, which was found to not be 
related to the veteran's diabetes mellitus.  Further May 2006 
electromylogram testing also noted some mild right chronic 
right S1 radiculopathy, but found that there was no evidence 
of a generalized myopathy or peripheral neuropathy on 
examination.

Therefore, there is no medical evidence of record showing 
that the veteran has at any time before, during, or after 
service, had a diagnosis of peripheral neuropathy, and as 
such, the veteran cannot be granted service connection for 
peripheral neuropathy, either as presumptively related to 
herbicide exposure, as directly related to service, or as 
secondary to his service connected diabetes.

While the evidence shows that the veteran does have an ulnar 
mononeuropathy, this  condition did not manifest until over 
30 years after the veteran's separation from service, and no 
medical evidence has been presented linking the disability to 
service.  As such, the Board finds that the preponderance of 
the evidence of record is against a grant of service 
connection for sleep apnea.

As the preponderance of the evidence is against all these 
claims, the benefit-of-the-doubt doctrine does not apply, and 
they must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a heart disability, 
including coronary artery disease, is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for peripheral neuropathy, 
to include ulnar mononeuropathy, is denied.


REMAND

In February 2007, the Board remanded the issue of service 
connection for PTSD, for several reasons, to include further 
VCAA notice, the association of Social Security records with 
the veteran's claims file, and the scheduling of a VA 
examination.  While most of the requested development has 
been completed, a review of the veteran's claims file fails 
to show that the veteran was provided with a VA examination, 
as requested in the prior remand.  A Remand by the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the Remand orders.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Where the Remand orders of the Board 
are not complied with, the Board itself errs in failing to 
ensure compliance.  Id.  As such, the Board finds that this 
case is not ready for appellate review and must be remanded 
for compliance with the Remand instructions.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1. The veteran should be afforded a VA 
psychiatric examination for the purposes 
of determining whether a current diagnosis 
of PTSD is appropriate, and, if so, 
whether that diagnosis may be 
etiologically related to a supported 
stressor, whether through a finding of 
combat or evidence corroborating the 
claimed stressor.  The claims file must be 
made available to the examiner in 
connection with the examination.  The 
examiner should be requested to provide an 
opinion as to whether it is at least as 
likely as not that the veteran has PTSD as 
a result of any supported in- service 
stressor.

2. After undertaking any additional 
development deemed necessary, the AMC 
should again review the veteran's claims, 
considering all the evidence of record.  
If the benefit sought on appeal is not 
granted, the veteran and his 
representative should be issued a 
supplemental statement of the case, and be 
afforded the appropriate period of time to 
respond.  Thereafter, the case should be 
returned to the Board, in accordance with 
appropriate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is advised that failure to cooperate by 
reporting for the examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


